per curiam:
El 27 de diciembre de 1994 suspendimos temporalmente al Ledo. Ignacio Gual Morales del ejercicio de la abogacía por no haber cumplido con nuestra Resolu-ción de 28 de octubre de ese mismo año. Le habíamos ins-truido en esta resolución que debía comparecer ante el Pro-curador General de Puerto Rico para atender los requerimientos de éste en relación con una queja sobre conducta profesional presentada en su contra.
*256Ya antes, el 11 de febrero de 1994, habíamos emitido otra resolución advirtiéndole al licenciado Gual Morales que debía atender los requerimientos del Procurador General sobre esta queja, y que si no lo hacía, se decretaría su suspensión temporal del ejercicio de la profesión.
El 10 de marzo de 1995, reinstalamos al licenciado Gual Morales al ejercicio de la profesión, en vista de que el Pro-curador General, el 21 de febrero de 1995, nos había infor-mado que Gual Morales había comparecido ante su Oficina. Sin embargo, días después, recibimos otro escrito del Procurador General. Señalaba que el querellado había vuelto a incurrir en su patrón de conducta de desatender los requerimientos de esa Oficina. Por ello, el 7 de abril de 1995 emitimos una nueva resolución, en la cual le dimos un término al Ledo. Ignacio Gual Morales para mostrar causa por la cual no debíamos dejar sin efecto su reinsta-lación al ejercicio de la abogacía. El abogado contestó e, inter alia, nos explicó que había comparecido ante la Ofi-cina del Procurador General. En efecto lo hizo, y solicitó un plazo razonable de tiempo para satisfacer en su totalidad la reclamación del querellante. El Procurador General, en-tonces, le concedió sesenta (60) días para pagar la deuda.
Así las cosas, el 2 de junio de 1995 solicitamos al Procu-rador General que nos informara sobre el status de este caso. El Procurador General nos contestó que no sabía si el querellado, Ledo. Ignacio Gual Morales, había saldado la deuda en cuestión, por lo que el 26 de julio de 1995 emiti-mos una nueva resolución en la cual le dimos un término de veinte (20) días al querellado para que nos informara si había cumplido con el último requerimiento del Procurador General sobre este asunto. Esa resolución fue notificada personalmente. Incluía un apercibimiento de que su in-cumplimiento conllevaría automáticamente las sanciones correspondientes.
*257Han pasado casi tres (3) meses desde la fecha cuando le fue notificada nuestra Resolución de 26 de julio de 1995 y el licenciado Gual Morales no ha comparecido ante nos para contestarla.
I — i
Reiteradamente hemos resuelto que hacer caso omiso de las resoluciones de este Tribunal trae consigo sanciones disciplinarias severas. Col. Abogados P.R. v. Diversé, Colón, Rivera, 136 D.P.R. 425 (1994); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991). Por esta razón, tomando en consideración el incumplimiento del querellado con las órdenes de este Tribunal, procede que decretemos su suspensión indefinida del ejercicio de la abo-gacía, tal y como se le había apercibido.
En vista de que el querellado está suspendido del ejer-cicio de la notaría desde el 27 de diciembre de 1994 y su obra notarial está en el Archivo General de Protocolos, no hay nada que proveer al respecto.

Se dictará sentencia de conformidad.